Citation Nr: 0310297	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1961.  He died on April [redacted], 1997.  The appellant is his 
surviving parent.

This case comes to the Board of Veterans' Appeals (Board) 
after the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) notified the appellant of 
its decision to deny her claims in March 1998.  The 
notification letter was mailed to an incorrect address and 
not received by the appellant.  Thereafter, the RO accepted a 
Notice of Disagreement filed by the appellant that was dated 
in May 2000.   The RO issued the appellant a statement of the 
case in July 2001 and she formally appealed her claims in 
August 2001.     

The appellant requested a hearing before the Board at the RO 
in her August 2001 appeal; however, in response to an RO 
query, she later indicated that she wanted a hearing before 
an RO hearing officer instead.  failed to appear at her 
scheduled hearing with a Hearing Officer at the RO in October 
2001. 


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for the 
veteran's cause of death has been obtained and examined, and 
all due process concerns as to the development of the claim 
have been addressed.

2.  The immediate cause of the veteran's death in April 1997 
was identified on the death certificate as post sub-arachnoid 
hemorrhages due to, or as a consequence of, hypertension.  
Renal failure was listed as another significant condition 
contributing to the veteran's death but not resulting in the 
underlying cause of death. 


3.  Neither hypertension, nor renal failure, nor sub-
arachnoid hemorrhage was present during active military 
service or manifested to a compensable degree within one year 
subsequent to the veteran's separation from service, nor is 
it shown to be related to his service.

4.  The veteran's service-connected disabilities at the time 
of his death were schizophrenic reaction, undifferentiated 
type, rated 100 percent disabling from July 1968, and 
schistosomiasis, internal, hepatic, with duodenal ulcer 
disease, rated 30 percent disabling from December 1966.  

5.  The veteran's service-connected disabilities were neither 
principal nor contributory causes of his death.  

6.  The appellant is the veteran's surviving mother.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as neither post sub-arachnoid hemorrhages 
due to, or as a consequence of, hypertension, nor renal 
failure was incurred in or aggravated by service, and neither 
is presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's service-connected disabilities were neither 
principal nor contributory causes of his death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

3. The statutory requirements for eligibility for Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 
benefits have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2002).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
certain disorders -- including cardiovascular conditions  -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2002).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2002).

The appellant contends that the neurological and 
cardiovascular conditions, which led to the death of her son, 
were caused by stress that he incurred during his active 
military service.  It is her contention that the veteran's 
service-connected disability of schizophrenia was either the 
principal or contributory cause of his death.  Finally, the 
appellant contends that she is eligible for DIC benefits.  
After reviewing the record, the Board finds that the evidence 
does not support her contentions and her claims for service 
connection and DIC benefits must fail.

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

Prior to his death, the veteran was service-connected for 
schizophrenic reaction and rated as totally disabled (100 
percent) effective from July 1968.  The veteran was also 
service-connected for internal, hepatic schistosomiasis with 
duodenal ulcer disease, which was rated as 30 percent 
disabling effective from December 1966.

The veteran died on April [redacted], 1997.  The veteran's death 
certificate lists the immediate cause of his death as post 
sub-arachnoid hemorrhages due to, or as a consequence of, 
hypertension.  The death certificate also noted renal failure 
as other significant condition contributing to death but not 
resulting in the underlying causes of death given above.  

Service medical records are void of any complaints, treatment 
or diagnoses of either hypertension or sub-arachnoid 
hemorrhages as well as renal failure.  Multiple VA 
examination reports dated in September 1961 and May 1962 also 
do not show that the veteran suffered from hypertension, sub-
arachnoid hemorrhages or renal failure.   

In an April 2002 VA medical opinion, the examiner reviewed 
the veteran's claims file and specifically stated that there 
was "no evidence that the veteran's cause of death is 
secondary or the result of the alleged stress caused by his 
service-connected schizophrenia".  The examiner further 
noted that there is no relation at all with the veteran's 
cause of death and his service-connected schizophrenia.   

The Board acknowledges that the appellant stated her belief 
that the veteran's condition was incurred in or aggravated by 
his active military service.  The appellant has not 
demonstrated that she has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's cause of death and his service-
connected disabilities.  Her opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of the veteran, his military 
service, and his service-connected disabilities.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the appellant qualify as competent lay evidence.  Competent 
lay evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2002).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2002).  Competent medical evidence is considered 
more probative than competent lay evidence.

In brief, the medical evidence does not show that the 
veteran's post-service neurological and cardiovascular 
conditions were in any manner related to service or developed 
within an applicable presumptive period following service.  
The evidence also does not support a conclusion that the 
veteran's service-connected disabilities were either 
principal or contributory causes of his death.  The Board 
therefore concludes that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for the cause of veteran's death.
 
II.  Eligibility for Dependency and Indemnity Compensation 
(DIC) Benefits

Under U.S.C.A. § 1318 (West 2002) and 38 C.F.R. § 3.22 
(2002), DIC benefits are paid to the surviving spouse and the 
children of a deceased veteran who dies in receipt of 
compensation at the time of his death for a service-connected 
disability continuously rated totally disabling for a period 
of 10 years or more immediately preceding death.  

In this case, the appellant is the veteran's surviving 
parent.  Accordingly, the claimant cannot be considered an 
"eligible person" entitled to receive DIC benefits.  See 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002). 

Because the claimant does not meet the basic criteria under 
the law for eligibility for DIC benefits payable under 38 
U.S.C.A. § 1318, the law is dispositive without regard to any 
other facts in the case.  Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
DIC benefits must be denied as a matter of law.

The undersigned is aware that the Board has imposed a 
temporary stay on the adjudication of certain claims for DIC 
under 38 U.S.C.A. § 1318, in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  In that decision the Federal Circuit directed the 
Department to conduct expedited rulemaking proceedings which 
consider why certain regulations-38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106-which foreclose the reopening of all 
total disability claims filed during the veteran's lifetime 
except for CUE situations, do not address why other grounds 
for reopening proceedings (in addition to CUE) should not 
also be allowed.  The Federal Circuit held that VA must 
consider the various interpretations of the two statutes and 
make a rational selection among the alternatives with 
supporting explanation.  This case, however, is not subject 
to the temporary stay because the claimant is not entitled to 
such benefits, which are payable only to the surviving spouse 
or children.  

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claims for entitlement to service connection for the 
veteran's cause of death and entitlement to DIC benefits.  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  All evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the appellant a letter 
dated in September 2001 as well as a supplemental statement 
of the case in September 2002, which both notified her of the 
type of evidence necessary to substantiate her claim.  It 
also informed her that it would assist in obtaining 
identified records, but that it was her duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the appellant in this 
instance.  The Board finds that VA's duties to assist the 
appellant and to notify her of the evidence necessary to 
substantiate her claims have been satisfied.  


ORDER

Service connection for the veteran's cause of death is 
denied.  

Eligibility for Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

